**** CASE NUMBER: 502020CA005130XXXXMB Div: AB ****
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 1 of 13

Filing # 107215560 E-Filed 05/07/2020 07:49:37 PM

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
for completion.)

 

 

 

I. CASE STYLE
IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT,
INAND FOR PALM BEACH COUNTY, FLORIDA
Case No.:
Judge:
Vishnu Persad
Plaintiff
vs.
UNITED PARCEL SERVICE INC
Defendant
Il. AMOUNT OF CLAIM
Please indicate the estimated amount of the claim roundéd tothe mearest dollar $500,000
lll. TYPE OF CASE __ (if the case fits more than one type of. case, select the most definitive category.) If the
most descriptive label is a subcategory (is indentéd undera broader category), place an x on both the main
category and subcategory lines.
0 Malpractice — other professional
C1 Condominium Other
OO Contracts and indebtedness 0 sAntitrust/Trade Regulation
OO Eminent domain O +Business Transaction
O Auto negligence Circuit Civil - Not Applicable
OD Negligence — other 0 sConstitutional challenge-statute or ordinance
0 _séBusiness governance 0 Constitutional challenge-proposed amendment
OO _ #Business torts OU Corporate Trusts
Os Environmental/Toxictort & ~~ Discrimination-employment or other
Os Third party iademnifi€ation 0 __ Insurance claims
OO Construction defect © Intellectual property
0 sMass tort OO _sLibel/Stander
O_ Negligeriisecurity O Shareholder derivative action
OO (Nufising home negligence O Securities litigation
O ~ Rremises liability — commercial Os Trade secrets
El==Premises liability — residential OsTrust litigation
0 Products liability
1 Real Property/Mortgage foreclosure County Civil
O Commercial foreclosure 1 ~~ Small Claims up to $8,000
O Homestead residential foreclosure BD Civil
0 Non-homestead residential foreclosure O _ Replevins
1 Other real property actions O Evictions
O Professional malpractice QO Other civil (non-monetary)
O Malpractice - business
Ol Malpractice — medical

 

FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 05/07/2020 07:49:37 PM
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 2 of 13

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes FL] No Xl

IV. REMEDIES SOUGHT (check all that apply):
& Monetary;
X Non-monetary declaratory or injunctive relief;
& Punitive

V. NUMBER OF CAUSES OF ACTION:
(Specify)

|—

Vi. IS THIS CASE A CLASS ACTION LAWSUIT?
UO Yes
&X No

VII. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
& No
UO Yes - If “yes” list all related cases by name, case number and court:

vill. =1S JURY TRIAL DEMANDED IN COMPLAINT?
& Yes
O No

 

| CERTIFY that the information | have provided/in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature: s/ Marwan Porter
Attorney or party
FL Bar No.: 26813
(Bar number, ihattorney)
Marwan Porter
(Type or printname)
Date: 05/07/2020
**** CASE NUMBER: 502020CA005130XXXXMB Div: AB ****
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 3 of 13

Filing # 107215560 E-Filed 05/07/2020 07:49:37 PM

IN THE CIRCUIT OF THE FIFTEENTH JUDICIAL CIRCUIT,
IN AND FOR PALM BEACH COUNTY, FLORIDA

 

CASE NO.:

VISHNU PERSAD,

Plaintiff,
vs.
UNITED PARCEL SERVICE, INC., a
Foreign for-profit corporation,

Defendant.

/
COMPLAINT FOR DAMAGES

 

COMES NOW, Plaintiff, VISHNU PERSAD, by and through his undersigned counsel, and
hereby files this Complaint for damages against Defendant, UNITED PARCEL SERVICE, INC.,
a foreign for-profit corporation, for wrongful termination based on race and show that Plaintiff is
entitled to relief against Defendant bas@d_omthe following allegations:

JURISDICTION AND PARTIES

1. This is an action for damages in excess of Thirty Thousand Dollars ($30,000.00),
exclusive of attorney’s feés,and costs.

2. This Complaint ts based upon Defendant, UNITED PARCEL SERVICE, INC., a
foreign for-profit corporation (hereinafter referred to as “UPS”), continuing deprivation of rights
accerdedsto Plaintiff, VISHNU PERSAD (hereinafter referred to as “Plaintiff’), under the laws of
the United States and the State of Florida resulting from acts and/or omissions of the named
Defendant that constitute the following cause of action: wrongful termination based on race in

violation of 42 U.S.C. 1981 (“Section 1981”), “Equal Rights Under the Law.”

PAGE 1 OF7
THE COCHRAN FIRM — TREASURE COAST, LLC ¢ 5033 SOUTH EAST FEDERAL HIGHWAY ¢ STUART, FLORIDA 34997

FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 05/07/2020 07:49:37 PM
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 4 of 13

3. Venue is proper in Palm Beach County, Circuit Court because the parties reside in
and/or do business in Palm Beach County, Florida and the cause of action arose and occurred in
Palm Beach County, Florida.

4, That at all material times hereto, Plaintiff, VISHNU PERSAD, of Caribbean decent
(Black) male, was over the age of eighteen (18), a citizen of Florida, residing in Palm Beach
County, Florida and is otherwise sui juris.

5. That at all material times hereto, Defendant, UNITED PARGEL SERVICE, INC.,
hereinafter referred to as “UPS” is an Ohio corporation doing business in Palm Beach County,
Florida as UPS located at 2001 Avenue “P”, Riviera Beach Florida, and is subject to the
jurisdiction of this Court.

6. That at all relevant times, it is believéd thatyDefendant, UPS was responsible for
the conduct of its employees, servants, agents.and/or apparent agents, including but not limited
to, establishing and enforcing customs, policies, ahd procedures to regulate the conduct of agents
and employees, and ensuring that employees, servants, and agents obeyed the laws of the State of
Florida and the United States.

7. That at yall time material hereto, Caucasians Jodi Heath, Lisa Dodge, Rob
Whittington, Rich*Keisenwere supervisors employed by and at the subject UPS, along with fellow
Caucasian employee’Brian Cogne.

8: That at all material times hereto, Plaintiff was an employee of Defendant, UPS,

during the time the acts complained of occurred.

PAGE 2 OF 7
THE COCHRAN FIRM — TREASURE COAST, LLC @ 5033 SOUTH EAST FEDERAL HIGHWAY ¢ STUART, FLORIDA 34997
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 5 of 13

GENERAL ALLEGATIONS OF DISCRIMINATION

9. Plaintiff was hired as a loader in November 2007 at the subject UPS location.

10. —‘ Plaintiff contends that after years of working for Defendant UPS, some Caucasian
supervisors of Defendant UPS, at the subject UPS, specifically, Jodi Heath, Lisa Dodge, Ron
Whittington, in 2015 began a campaign of racial discrimination, harassment and retaliation against
Plaintiff which created a hostile work environment for Plaintiff, as well¢as)other black
employees, and which ultimately culminated in his termination on May 11, 2016.

11. — Plaintiff contends that Defendant UPS treated Plaintiff less favorably than his non-
Black counterparts regarding the terms and conditions of employment.

12. —_ Plaintiff filed at least 10 Grievances with Teamsters Local Union No. 769 from July
2015 through May 24, 2016 alleging harassment, racial diserimination, hostile work environment
and retaliation.

13. On July 23, 2015, a Caueasian employee, Brian Cogne called Plaintiff “his pet
monkey.” Defendant UPS failed toteprimand Brian Cogne.

14. ‘Plaintiff contends that:during this campaign of harassment, he has been unjustly
suspended several times.due to false allegations by Caucasian supervisor Jodi Health only to be
reinstated.

15. -e@Plaintff contends that despite his educational background which consists of a
Bachelor’s Degree as well as a Master’s Degree, Defendant UPS supervisors, Jodi Heath and Rob
Whittingham, denied/deprived him of the opportunity for both a driver’s position and/or
management position, while Defendant UPS has given this opportunity to several white

employees with only a High School education.

PAGE 3 OF 7
THE COCHRAN FIRM — TREASURE COAST, LLC @ 5033 SOUTH EAST FEDERAL HIGHWAY ¢ STUART, FLORIDA 34997
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 6 of 13

16. Plaintiff contends that during this management harassment campaign, on several
occasions, Caucasian supervisor, Ron Whittingham, who stands 6 feet 4 inches, approached
Plaintiff in an aggressive manner trying to pick a fight; Plaintiff is only 5 feet 4 inches tall.

17. In January 2016, there was an incident at the subject Defendant UPS in which a
Caucasian supervisor, Rich Keiser, was heard to call a black employee “you lazy nigger’ and
Defendant UPS failed to reprimand Rich Keiser.

18. On May 11, 2016, a Caucasian female supervisor, Lisa Dodge told Plaintiff that she
was going to shoot Plaintiff. Plaintiff filed a Police report.

19. On May 11, 2016, Plaintiff was unjustly terminated as Lisa Dodge falsely reports
and tells Defendant UPS Management that Plaintiff told hemhe was going to shoot her.

20. At all times material hereto, Defendant UPS,knew or should have known of the
racial discrimination, harassment and retaliation which Plaintiff and other black employees at the
subject location were being subjected to,

21. Atall times materialhereto)Defendant UPS failed to do anything to protect and/or
address Plaintiffs and other black employees’ concerns and complaints about racial
discrimination, harassment, hostile work environment, lack of promotional opportunities, and
retaliation being heaped upon them by management and supervisors at the subject Defendant UPS.

COUNT I

WRONGFUL TERMINATION DUE TO RACE
IN VIOLATION OF 42 U.S.C. SECTION 1981

 

22. Plaintiff adopts by reference and incorporates herein as if fully set forth all

preceding paragraphs one (1) through twenty-one (21) as if fully set forth herein.

PAGE 4 OF 7
THE COCHRAN FIRM — TREASURE COAST, LLC @ 5033 SOUTH EAST FEDERAL HIGHWAY ¢ STUART, FLORIDA 34997
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 7 of 13

23. Asan employer within the meaning of 42 U.S.C. §1981, Defendant UPS owed at
all times a duty to Plaintiff not to discriminate against him with respect to employment due to his
race.

24. The opportunity to maintain employment without racial discrimination is
recognized and declared a civil right by 42 U.S.C. §1981.

25. — Atall material times hereto, Plaintiff is a Black male and is a member of a protected
class entitled to that protection afforded by 42 U.S.C. §1981.

26. At all material times hereto, Plaintiff was an excellent,and dedicated employee,
highly proficient, and in all respects acted in the best interest of his employer. Plaintiff was initially
hired in 2007 as a loader. With the promise of career advancement and promotion, Plaintiff
continued his education. Yet, despite his increased/education and experience, Defendant UPS
steadfastly refused to promote or provide career advancement opportunities to Plaintiff or black
employees. However, such promotions and,careeropportunities were readily available to all white
employees. Quite the contrary, Defendant UPS stood by while its Caucasian supervisors ran the
subject location like a plantation, meting out suspensions and punishments to Plaintiff and his
fellow black workers at will without fear of interference or consequence. The race of Plaintiff and
the other black enitployees became the standard for lack of fairness in employment, reward or
promotion.

2h At all material times hereto, the race of Plaintiff was not a term, requirement, or
conditionyof employment with Defendant UPS, and Plaintiff's race did not in any way affect his
job performance.

28. Defendant UPS violated the duties mandated by 42 U.S.C. §1981, by wrongfully

terminating Plaintiff based on his race with intentional disregard of Plaintiff's rights and

PAGE 5 OF 7
THE COCHRAN FIRM — TREASURE COAST, LLC @ 5033 SOUTH EAST FEDERAL HIGHWAY ¢ STUART, FLORIDA 34997
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 8 of 13

sensibilities. Specifically, Defendant UPS terminated Plaintiff solely based upon a falsehood
perpetuated by one of the ringleaders of the campaign of harassment against Plaintiff, Lisa Dodge.

29. Asa direct and proximate result of Defendant’s willful, knowing, and intentional
discrimination, Plaintiff has suffered and will continue to suffer pain and suffering, and severe
mental anguish and emotional distress. Plaintiff has suffered and will continue to suffef\a loss of
earnings and other employment benefits and job opportunities. As such, Plaintiff isthereby entitled
to general and compensatory damages in an amount to be proven at trial.

30. As further direct and proximate result of Defendant UPS violation of 42 U.S.C.
§1981 as heretofore described, Plaintiff has been compelled to retamthe services of counsel in an
effort to enforce federal laws prohibiting such wrongful4ermination based on race, and hence
forced to incur legal fees and costs, the full nature aridextent of which are presently unknown to
Plaintiff, who therefore will seek leave of Court. to’amend this Complaint in that regard when the
same shall be fully and finally ascertamed. As)such, Plaintiff requests that attorneys’ fees be
awarded pursuant to 42 U.S.C. §1988:

31. Plaintiff is informed and believes, and based thereon, alleges that the conduct of
Defendant described above was done with intent, with a conscious disregard for his rights, and
with the intent, destgn, and-purpose of injuring him. Plaintiff is further informed and believes that
Defendant, through its managing agents and/or supervisors, authorized, condoned and/or ratified
the discriminatery conduct complained of by Plaintiff. By reason thereof, Plaintiff is entitled to
punitive‘er exemplary damages from Defendant in a sum according to proof at trial.

DEMAND FOR JURY TRIAL

Plaintiff hereby requests a trial by jury as to all issues triable by right to a jury.

PAGE 6 OF 7
THE COCHRAN FIRM — TREASURE COAST, LLC @ 5033 SOUTH EAST FEDERAL HIGHWAY ¢ STUART, FLORIDA 34997
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 9 of 13

WHEREFORE, Plaintiff, VISHNU PERSAD, demands judgment against Defendant,

UNITED PARCEL SERVICE INC., for damages in excess of Thirty Thousand Dollars

($30,000.00) and such other relief as the Court deems just and equitable. Plaintiff further requests

a trial by jury on all issues so triable and reserves the right to amend this Complaint to add a claim

for punitive damages upon a showing of the applicable prerequisites. Plaintiff also reserves his

right to amend this Complaint to add a Count for violation of Title VII of the Ciyil Rights Act of

1964 upon the U.S. Equal Employment Opportunity Commission’s issuance of a Notice of Right

to Sue letter.

Dated, this 7" day of May, 2020.

COCHRAN FIRM - TREASURE COAST, LLC
5033. SE Federal Highway

Stuart, Florida 34997

Telephone: (772) 266-4159

Facsimile: (772) 678-7566

Ot
Marwan E. Porter, Esquire
Florida Bar No. 026813
mporter@cochranfirm.com
efile@theporterfirm.com
Attorneys for Plaintiff

 

 

 

and

: /s/ Victor G. Swift

 

Victor G. Swift, Esquire
Florida Bar No. 0071048
Attorney for Plaintiff

PAGE 7 OF 7
THE COCHRAN FIRM — TREASURE COAST, LLC @ 5033 SOUTH EAST FEDERAL HIGHWAY ¢ STUART, FLORIDA 34997
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 10 of 13

 

 

 

 

 

 

 

 

 

 

 

RECEIPT
SHARON R. BOCK 3623823
CLERK & COMPTROLLER Printed On:
PALM BEACH COUNTY, FLORIDA 05/08/2020 01:39
Page 1 of 1
Receipt Number: 3623823 - Date 05/08/2020 Time 1:39PM

Received of: The Porter Law Firm, LLC

5033 SE Federal Highway

Stuart, FL 34997
Cashier Name: ADMIN Balance Owed: 401.00
Cashier Location: E-Filing Total Amount Paid: 401.00
Receipt ID: 9929434 Remaining Balance: 0.00
Division: AB: Circuit Civil Central - AB(Civil)

Case# 50-2020-CA-005130-XXXX-MB -- PLAINTIFF/PETITIONER: PERSAD, VISHNU

Item | Balance | Paid Bal Remaining
Fees 401.00 401.00 0.00
Case Total 401.00 401.00 0.00

Payments
Type Ref# Amount

EFiling ACH 27949324 401.00
Total Received 401.00
Total Paid 401.00

 

 

 

How was your Service today? Pleaselvisit www.mypalmbeachclerk.com/survey or send your
feedback to clerkweb@mypalmbeachclerkscom.

For office locations and information about Clerk & Comptroller services:

Visit www.mypalmbeachclerk.com,or.call (561) 355-2996.
FHRS 2:2949854 (PESPrled 6379970021010 -Fs25e7 gaypn FLSD Docket 09/09/2020 Page 11 of 13

IN THE CIRCUIT OF THE FIFTEENTH JUDICIAL CIRCUIT,
IN AND FOR PALM BEACH COUNTY, FLORIDA

CASE NO.: 2020-CA-005130XXXXMB
VISHNU PERSAD,

Plaintiff,
VS.

UNITED PARCEL SERVICE, INC., a
Foreign for-profit corporation,

Defendant.

SUMMONS
THE STATE OF FLORIDA:
TO EACH SHERIFF OF THE STATE:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition in
this action on the Defendant(s) whose name and address is:

UNITED PARCEL SERVICE, INC.,
aVoreign for profit corporation
By serving: CORPORATIONSERVICE COMPANY, its Registered Agent
1201 Hays Street
Tallahassee, FL 32301-2525

Each Defendant is requiyéd’to serve written defenses to the complaint or petition on Plaintiffs’
attorney, whose mame and address is: THE COCHRAN FIRM — TREASURE COAST, LLC, whose
address is 5033 S.E. Federal Highway, Stuart, FL 34997, within 20 days after service of this summons
on that defendant} exclusive of the day of service, and to file the original of the defenses with the Clerk
of this Courteither before service on Plaintiffs’ attorney or immediately thereafter. If the Defendant
fails todo-so, a default will be entered against the defendant for the relief demanded in the complaint

 

    

or petition.
DATED: Aug 19 2020 SHARON R. BOCK
CLERK OF THE CIRCUIT COURT |
(COURT SEAL)

 

 

FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 08/18/2020 02:25:53 PM

 
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 12 of 13

IMPORTANTE

Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo
de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.
Una Ilamada telefonica no lo portegera; si usted desea que el tribunal considere su defensa, debe
presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
interesadas en dicho caso. Si usted no contesta la demanda a tiempo, pudiese perder ¢l caso y
podria ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso
del tribunal. Existen otros requisitos legales. Si lo desea, puede usted consultarja un abogado
immediatamente. Si no conoce a un abogado, puede llamar a una de las oficinlas de asistencia legal
que aparecen en la guia telefonica.

Si desea responder a la demanda por su cuenta, al mismo tiempo’ en que presenta su
respuesta ante al tribunal, debera usted enviar por correo o entrégar una copia de su respuesta a la
persona denominada abajo como "Plaintiff/Plaintiffs Attormey", (Demandate o Abogado del

Demanadante).

IMPORTANT
Des poursuites judiciaries ont ete efitrepreises contre vous. Vous avez 20 jours consecutifs
a partir de la date de l'assignation de ¢ette citation pour deposer une reponse ecrite a la plainte ci-
jointe aupres de ce Tribunal. Unsimple coup de telephone est is insuffisant pour vous proteger;
vous etes oblige de deposer votre reponse ecrite, avec mention de numero de dossier ci-dessus et
du nom des parties nommees ici, si vous souhaitex que le Tribunal entende votre cause. Si vous
ne deposez pas votre reponse ecrite dan le relai requis, vous resiquez de perdre la cause ainsi que

votre salaire, votre argent, et vos biens peuvent etra saisis par la suite, sans aucun preavis ulterieur

 

du Tribunalf, II y a d'autres obligations juridiques et vous pouvez requerir les services immediats
d'un avocat. SPvous ne connaissez pas d'avocate ou a un bureau d'assistance juridique (figurant a
l'annuaite de telephones),

Si vous choisissez de deposer vous-meme une response ecrite, il vous faudra egalement,

 

en meme temps que cette formalite, faire parvenir ou expedier une copie au carbone ou une

photocopie de votre reponse ecrite au "Plaintiff/Plaintiff's Attorney" Plaignant ou a son avocat)

 

nome ci-dessous.

 
Case 9:20-cv-81573-XXXX Document 1-2 Entered on FLSD Docket 09/09/2020 Page 13 of 13

 

 

 

 

 

 

 

 

 

 

 

RECEIPT
SHARON R. BOCK 3718405
CLERK & COMPTROLLER Printed On:
PALM BEACH COUNTY, FLORIDA 08/19/2020 03:47
Page 1 of 1
Receipt Number: 3718405 - Date 08/19/2020 Time 3:47PM

Received of: The Porter Law Firm, LLC

5033 SE Federal Highway

Stuart, FL 34997
Cashier Name: ADMIN Balance Owed: 10.00
Cashier Location: E-Filing Total Amount Paid: 10.00
Receipt ID: 10029951 Remaining Balance: 0.00
Division: AB: Circuit Civil Central - AB(Civil)

Case# 50-2020-CA-005130-XXXX-MB -- PLAINTIFF/PETITIONER: PERSAD, VISHNU

Item | Balance | Paid Bal Remaining
Fees 10.00 10.00 0.00
Case Total 10.00 10.00 0.00

Payments
Type Ref# Amount

EFiling ACH 28814499 10.00
Total Received 10.00
Total Paid 10.00

 

 

 

How was your Service today? Pleaselvisit www.mypalmbeachclerk.com/survey or send your
feedback to clerkweb@mypalmbeachclerkscom.

For office locations and information about Clerk & Comptroller services:

Visit www.mypalmbeachclerk.com,or.call (561) 355-2996.
